 



EXHIBIT 10.22.2
PIER 1 IMPORTS
NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
ADOPTED JUNE 24, 1999
AS AMENDED MARCH 4, 2007
Cash Compensation (payable in monthly installments)

             
Ø
  Non-Employee Director Annual Retainer   $ 150,000  
Ø
  Audit Committee Chair Annual Retainer   $ 25,000  
Ø
  Compensation Committee Chair Annual Retainer   $ 25,000  
Ø
  Nominating/Corporate Governance Committee Chair Annual Retainer   $ 10,000  
Ø
  Non-Executive Chairman of the Board Annual Retainer (effective February 19,
2007)   $ 75,000  

Director Deferred Stock Unit Awards

     
Ø
  Pursuant to the Director Deferred Stock Unit Awards program set forth in the
Pier 1 Imports, Inc. 2006 Stock Incentive Plan, as amended effective March 4,
2007.  
Ø
  Effective January 1, 2008 each Non-Employee Director may elect to defer up to
100% (in whole percentages) of their cash fees (i.e., director, committee chair
and chairman annual retainers) for an upcoming year into an equivalent value of
deferred stock units.  
Ø
  Deferrals of the director annual retainer (i.e., not including the committee
chair or chairman annual retainers) are credited with an additional 25% of the
deferred amount.

1